            Case 1:21-cv-03506-VEC Document 6 Filed 04/22/21 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/22/2021
 -------------------------------------------------------------- X
 ABBEY HOTEL ACQUISITION, LLC, SETAI :
 HOTEL ACQUISITION, LLC, SETAI RESORT :
 AND RESIDENCE CONDOMINIUM                                      :
 ASSOCIATION, INC, and SETAI VALET                              :
 SERVICES, LLC,                                                 : 21-CV-3506 (VEC)
                                               Plaintiffs,      :
                            -against-                           :     ORDER
                                                                :
 NATIONAL SURETY CORPORATION,                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 20, 2021, Defendant filed a Notice of Removal in this action (Dkt.

1);

       WHEREAS Defendant appended to its Notice of Removal an Affidavit of Service, which

demonstrates that Plaintiffs served Defendant by filing the summons and the complaint with the

New York State Department of Financial Services on February 5, 2021 (Dkt. 1, Ex. B);

       WHEREAS Defendant, through counsel, contends that, despite Plaintiffs’ service of the

summons and complaint on the Department of Financial Services on February 5, 2021,

Defendant never received those documents; and

       WHEREAS Defendant alleges that it did not receive a copy of the complaint until April

19, 2021, resulting in its removal being timely pursuant to 28 U.S.C. § 1446;

       IT IS HEREBY ORDERED that not later than May 4, 2021, Defendant’s counsel must

file a signed affidavit from one of Defendant’s corporate executives attesting that no

representative of Defendant’s ever received the summons or complaint as a result of Plaintiffs’
          Case 1:21-cv-03506-VEC Document 6 Filed 04/22/21 Page 2 of 2




service on the New York State Department of Financial Services on February 5, 2021, and that

no representative of Defendant otherwise received the complaint before April 19, 2021.



SO ORDERED.
                                                       ____________________  ______
                                                                             __
                                                       ________________________
Date: April 22, 2021                                                  CAPRON
                                                          VALERIE CAPRONI    O I
      New York, New York                                United States District Judge




                                               2
